Citation Nr: 0004678	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for sinus problems, to 
include allergic rhinitis, sinusitis and upper respiratory 
infections, claimed as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991 and in the Persian Gulf from October 1990 to April 1991.

This appeal arises from a December 1997 decision by the 
Fargo, North Dakota, Department of Veterans Affairs (VA) 
Regional Office (RO).     


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
allergic rhinitis, sinusitis or upper respiratory infections, 
are accompanied by sufficient evidence to establish a well-
grounded claim under the standard applicable to claims for 
service connection of manifestations of undiagnosed illness.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
sinus problems, to include allergic rhinitis, sinusitis or 
upper respiratory infections, as due to an undiagnosed 
illness, is well grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his current sinus problems are due to 
an undiagnosed illness resulting from his period of service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.


Factual Background

An Applicant Medical Prescreening Form dated in August 1987 
indicates that veteran was treated for allergies to pollen 
and cows until age 13.  His Persian Gulf service medical 
records reveal that he sought treatment for complaints of 
chest and sinus congestion, cough, tender sinuses and sore 
throat of three to five days duration one at least two 
occasions in January 1991.  He had mild erythema of his 
pharynx and adenoid hypertrophy was observed.  The assessment 
was mild upper respiratory infection (URI) and Dimetapp was 
prescribed.  

The veteran took a physical for demobilization in April 1991.  
On the history segment of the report, the veteran denied ear, 
nose and throat trouble, sinusitis and hay fever.  The 
examination segment found none of the conditions at issue.  

Private treatment notes reveal that in December 1991, seven 
months after his return from the Persian Gulf War, the 
veteran's sinuses were painful to palpation.  Palpation also 
elicited a "squishy" noise.  In November 1992 he complained 
of cold symptoms.  There was no pain on palpation of the 
sinuses.  

A May 1993 letter from Dawn Dahle, PAC, Family Care Center, 
states that the veteran was treated for complaints of sinus 
pressure and congestion in November 1992.  At the time, his 
nasal mucosa was swollen and inflamed.  The right maxillary 
sinus was mildly tender to percussion.  The clinical 
impression was serous otitis bilaterally and sinusitis.  

In January 1993 he complained of sinus and ear pain.  In May 
1993 he complained of sinus pressure and congestion, stating 
that he had had it since service in Saudi Arabia.  The 
assessment was sinusitis.  

In July 1993 the veteran was treated at Family Care Center 
for pressure above his eyes and cheekbones.  He complained of 
a problem with his sense of smell since Saudi Arabia.  He had 
yellow nasal drainage.  He reported that he would be able to 
get rid of drainage when running.  Then he would be able 
smell and breathe normally for three to five minutes and then 
the ability to do so would be gone again.  His nasal mucosa 
was inflamed and swollen.  The assessment was sinusitis and a 
question of allergic rhinitis.   

An October 1993 VA rating examination report states that the 
veteran complained of intermittently congested nostrils since 
his service in Saudi Arabia.  He had tried over the counter 
decongestants without effect.  He had some dyspnea on 
exertion and some dyspnea at rest.  Since Saudi Arabia, 
strong smells like colognes would quickly cause congestion.  
He complained of fatigue after five or six hours of working.  
The examination revealed generalized erythema of the nasal 
mucosa.  A white posterior nasal drip with irritant type 
vesicles was also present.  His mouth was otherwise 
unremarkable.  Pulmonary function tests were entirely normal.  
An X-ray of the sinuses was entirely unremarkable.  The 
diagnoses included rhinitis with chronic and recurrent nasal 
and sinus congestion of uncertain etiology.  The examiner 
stated that the origin of the veteran's nasal and sinus 
symptoms was uncertain, although he did have evidence of 
significant inflammation and rhinitis.  

A VA treatment note dated in October 1994 shows that the 
veteran was seen for nasal congestion, although less than 
earlier.  The note adds that ENT had nothing to offer.  The 
assessment was allergic rhinitis.  In February 1995 he was 
treated for nasal congestion and frontal headaches.  The 
assessment was upper respiratory infection and history of 
allergic rhinitis.  

An August 1996 VA neurological examination report states that 
the veteran had a chronic frontal headache that was centered 
about the nose and the maxillary area.  The impression was 
that the veteran's headaches were due to sinus inflammation 
of unclear etiology.  

A September 1996 VA ENT consultation found that the veteran 
had a normal examination with normal appearing nasal mucosa 
bilaterally without nasal erythema.  The impression was non-
specific or vasomotor rhinitis.  

Treatment notes dated from July 1996 to July 1998 from the 
University of North Dakota indicate that the veteran was 
treated for sinusitis and pharyngitis.  

During the veteran's personal hearing in September 1998 he 
testified that he never had a problem prior to service.  He 
was treated for the conditions at issue during January 1991.  
He stated that about 15 soldiers had congestion.  They got 
antibiotics, but the problem never went away.  He was stuffed 
up and had stuff coming out of his nose.  He just lived with 
it after January 1991.  It has stayed the same, it is never 
worse unless he has a cold.  Steroid inhalers had no effect.  
He has daily headaches that are so bad that he has to rest.  
Some of his doctors thought the problems were caused by age, 
some said they did not know why he had a problem.  They did 
say that there was swelling.  He testified that a VA doctor 
thought that his allergic rhinitis and sinusitis were the 
first symptoms of what he has now.  

A private medical opinion dated and submitted in September 
1998 stated that the veteran "has had chronic sinus problems 
since his return" and provided an opinion that the sinus 
problems "may be related" to an experience or exposure 
during service.  

Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303.  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Id.

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that each claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  When a veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a), 
VA has a duty to assist the veteran in the development of the 
claim.  38 U.S.C.A. § 5107(a).

A veteran must generally satisfy three elements in order to 
establish a well-grounded claim for service connection.  
First, there must be competent evidence of a current 
disability.  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to establish a well-grounded 
claim for service connection for a disability.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).  See also VAOPGCPREC 4-99 (May 3, 1999) (regarding 
the requirements for a well-grounded claim for undiagnosed 
illnesses associated with the Persian Gulf War.)  The 
veteran's service records document that she had active 
service in Southwest Asia Theater of operations during the 
Persian Gulf War.  Thus, the veteran is a Persian Gulf 
veteran for purposes of awarding VA disability compensation.  
Id.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability was manifest either during active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1) (1999).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
should be considered "chronic" for purposes of 
adjudication.  Id.  

Objective indications of a chronic disability include 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  VA has stated that non-medical 
indicators of an illness may include evidence of time lost 
from work, evidence the veteran has sought medical treatment 
for his symptoms, and "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).

The necessary elements of a well-grounded claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows:  (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one or more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and (4) proof that the chronic 
disability is the result of the undiagnosed illness.  
VAOPGCPREC 4-99 at  6.

Evidence of a nexus between the chronic disability and the 
undiagnosed illness is an essential element of a well-
grounded claim under section 1117.  As a practical matter, an 
"undiagnosed illness" is identified and defined by its 
"signs or symptoms."  38 C.F.R. § 3.317(b).  Accordingly, 
the fourth element may be satisfied by evidence of a nexus 
between the chronic disability and the signs or symptoms of 
the undiagnosed illness.  Thus, for example, if a veteran's 
undiagnosed illness is manifested by respiratory signs or 
symptoms, the fourth element may be satisfied by evidence of 
a nexus between such respiratory signs or symptoms and the 
veteran's chronic disability.  VAOPGCPREC 4-99 at  12.  

Evidence that an examining or treating physician failed to 
attribute the claimant's disability to any known diagnosis 
may be considered probative of whether the illness is capable 
of diagnosis, even though the physician may not have 
expressly indicated that the illness is incapable of 
diagnosis.  VAOPGCPREC 4-99 at  15.  For example, a 
physician who is unable to conclusively attribute the 
veteran's illness to a known diagnosis may simply refer to 
possible diagnoses of the illness.  Id. at  14.

Numerous diagnoses have been assigned for the veteran's 
"sinus problems."  There have been diagnoses of allergic 
rhinitis, vasomotor rhinitis, sinusitis, both known diagnoses 
and conditions.  While these are "known" diagnoses rather 
than "undiagnosed" illnesses, the various types of 
treatment prescribed for the "known" diagnoses have not 
been effective to control the sinus problem.  Moreover, some 
examiners who have assigned "known" diagnoses have 
indicated that the diagnosed entity was of unknown etiology.  
The most recent medical opinion of record indicates that the 
veteran has "sinus problems" which have not been more 
specifically diagnosed.  

The evidence of record reflects that the veteran's "sinus 
problems" have been assigned general diagnoses, but the 
Board interprets the widely varying and conflicting evidence 
as to the appropriate diagnosis as equivalent to an 
undiagnosed illness.  The veteran has presented specific 
evidence that he has objective clinical indicators of illness 
which have not been attributed to any specific medical 
etiology.  The veteran has presented clear evidence that the 
sinus problems of undiagnosed type result in chronic 
disability.  

While medical evidence is ordinarily required to establish a 
nexus between an illness or symptoms and a current 
disability, the Board finds, consistent with the guidance in 
VAOPGCPREC 4-99, that this is a "circumstance[] where the 
relationship between symptoms and a current disability is 
capable of proof by lay evidence alone," since the medical 
evidence reflects various diagnostic possibilities but not 
clear medical diagnoses.  VAOPGCPREC 4-99 at  12.  

The veteran's claim for service connection for allergic 
rhinitis, sinusitis, upper respiratory infections, and sinus 
problems are thus plausible, or well-grounded, within the 
meaning of 38 U.S.C.A. §§ 1117 and 5107(a), but further 
factual development is required before the merits of each of 
the claims is reviewed.  The claim is referred to the RO for 
further development, as discussed in the REMAND portion of 
this decision.


ORDER


The claim of entitlement to service connection for sinus 
problems, to include allergic rhinitis, sinusitis and upper 
respiratory infections, as due to an undiagnosed illness is 
well-grounded, and, to that extent only, the appeal is 
granted.  


REMAND

As discussed above, the Board finds that the veteran's claim 
that his sinus problems are manifestations of an undiagnosed 
illness is well grounded.  Therefore, VA has a duty to assist 
the veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes further development of medical 
evidence to identify whether the veteran's "sinus problems" 
are manifestations of a diagnosed illness or are of an 
undiagnosed etiology.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be advised of the 
alternative types of evidence which might 
be relevant, such as records of insurance 
examinations, vocational evaluation or 
training, records of employment or 
attempts to obtain employment, or other 
evidence he may submit to establish his 
condition prior to and following his Gulf 
War service.  

2.  After all available clinical records 
have been obtained, the veteran should be 
afforded medical examination(s) by 
allergy and/or otorhinolarngology 
specialists.  The examiner should 
determine whether the veteran has a sinus 
problem which may be attributed to a 
specific medical diagnosis or whether the 
etiology of the veteran's current sinus 
manifestations is undiagnosed.  The 
examiner should also express an opinion 
as to the onset of any diagnosed sinus 
problem, including whether such diagnosed 
sinus problem was manifested during or 
aggravated by the veteran's miliary 
service, and specifically, his Persian 
Gulf service.  The claims folder, 
including any service medical records 
obtained during the additional 
development specified above, should be 
made available to the examiner(s) for 
review.

3.  Following completion of these 
actions, the RO should readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

